                                               Case 5:20-cv-07508-VKD Document 1 Filed 10/26/20 Page 1 of 5



                                      1   SPENCER P. HUGRET (SBN: 240424)
                                          shugret@grsm.com
                                      2   AMY K. ALEXANDER (SBN: 236728)
                                          aalexander@grsm.com
                                      3   ERIC TSAI (SBN: 273056)
                                          etsai@grsm.com
                                      4   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      5   San Francisco, CA 94111
                                          Telephone: (415) 875-3193
                                      6   Facsimile: (415) 986-8054

                                      7   Attorneys for Defendant
                                          KIA MOTORS AMERICA, INC.
                                      8

                                      9                              UNITED STATES DISTRICT COURT
                                     10                            NORTHERN DISTRICT OF CALIFORNIA

                                     11    LEWIS A. COLON,                               )   CASE NO.
Gordon Rees Scully Mansukhani, LLP




                                                                                         )
   275 Battery Street, Suite 2000




                                     12                                 Plaintiff,       )
     San Francisco, CA 94111




                                                                                         )   DEFENDANT KIA MOTORS AMERICA,
                                     13            vs.                                   )   INC.’S NOTICE OF REMOVAL
                                     14                                                  )
                                           KIA MOTORS AMERICA, INC., and                 )
                                           DOES 1 through 30,
                                     15                                                  )   Sup Ct Comp.: September 23, 2020
                                                                        Defendants       )   Removed: October 26, 2020
                                     16                                                  )
                                                                                         )
                                     17                                                  )

                                     18   TO THE CLERK OF THE ABOVE-ENTITLED COURT:
                                     19           PLEASE TAKE NOTICE that Defendant KIA MOTORS AMERICA, INC. (“KMA”),
                                     20   by their counsel GORDON REES SCULLY MANSUKHANI LLP, hereby removes to this court,
                                     21   pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, based on federal question jurisdiction, the claims
                                     22   pending as Case No. 20CV002542 of the Superior Court of California, County of Monterey. In
                                     23   support of this removal, KMA states as follows:
                                     24   I.      THE REMOVED CASE
                                     25           1.      The removed case is a civil action commenced in the Superior Court of
                                     26   California, Monterey County, by Plaintiff LEWIS A. COLON (“Plaintiff”) against KMA,
                                     27   entitled Lewis A. Colon v. Kia Motors America, Inc., et al., Case No. 20CV002542 (the “State
                                     28   Action”). The only named Defendant is KMA.

                                                                               -1-
                                                       DEFENDANT KIA MOTORS AMERICA, INC.’S NOTICE OF REMOVAL
                                                Case 5:20-cv-07508-VKD Document 1 Filed 10/26/20 Page 2 of 5



                                      1            2.      Plaintiffs filed the State Action on September 23, 2020, asserting a cause of action

                                      2   for breach of express warranty under the federal Magnuson-Moss Warranty Act, 15 U.S.C. §

                                      3   2301, et seq. (“MMWA”).

                                      4   II.      PROCEDURAL REQUIREMENTS

                                      5            3.      Generally, a defendant has thirty (30) days from the date of service of a copy of

                                      6   the Complaint to remove a case. 28 U.S.C. § 1446(b)(1). KMA was served with a copy of the

                                      7   Complaint on September 25, 2020, and files this Notice of Removal within thirty days of being

                                      8   served with the Complaint in the State Action.

                                      9            4.      Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders for
                                     10   the State Action in KMA’s possession are contained in Exhibits A-F to the Declaration of Eric

                                     11   Tsai [“Tsai Decl.”] filed concurrently herewith.
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12            5.      Pursuant to 28 U.S.C. § 1446(a), venue is proper in the Northern District of
     San Francisco, CA 94111




                                     13   California because this district embraces the place in which the State Action has been pending.

                                     14            6.      Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice of

                                     15   Removal will be filed with the Superior Court of California, County of Monterey promptly after

                                     16   filing of same in this Court.

                                     17            7.      Pursuant to 28 U.S.C. § 1446(d), written notice of filing of this Notice of

                                     18   Removal will be given to all adverse parties promptly after the filing of same in this Court.

                                     19            8.      If any question arises as to the propriety of the removal of this action, KMA
                                     20   requests the opportunity to conduct discovery, brief any disputed issues and to present oral

                                     21   argument in favor of its position that this case is properly removable.

                                     22            9.      Nothing in this Notice of Removal shall be interpreted as a waiver or

                                     23   relinquishment of KMA’s right to assert defenses including, without limitation, the defenses of

                                     24   (i) lack of jurisdiction over person, (ii) improper venue and/or forum non conveniens, (iii)

                                     25   insufficiency of process, (iv) insufficiency of service of process, (v) improper joinder of claims

                                     26   and/or parties, (vi) failure to state a claim, (vii) failure to join indispensable party(ies), or (viii)
                                     27   any other procedural or substantive defense available under state or federal law.

                                     28   ///

                                                                                -2-
                                                        DEFENDANT KIA MOTORS AMERICA, INC.’S NOTICE OF REMOVAL
                                             Case 5:20-cv-07508-VKD Document 1 Filed 10/26/20 Page 3 of 5



                                      1   III.   FEDERAL QUESTION REQUIREMENT IS MET

                                      2          10.     This Court has original jurisdiction in actions “arising under the Constitution,

                                      3   laws, or treaties of the United States.” 28 U.S.C. § 1331. “Any civil action of which the district

                                      4   courts have original jurisdiction founded on a claim or right arising under the Constitution,

                                      5   treaties or laws of the United States shall be removable without regard to the citizenship or

                                      6   residence of the parties.” 28 U.S.C. § 1441(b). An action “arises under” federal law within the

                                      7   meaning of 28 U.S.C. § 1331 if federal law either creates the cause of action or the plaintiff’s

                                      8   right to relief necessarily depends on resolution of a substantial question of federal law.

                                      9   Franchise Tax Board v. Construction Laborers Vacation Trust 463 U.S. 1, 27-28 (1983).
                                     10          11.     Here, Plaintiff asserts a claim pursuant to the MMWA. Compl., ¶¶ 19, 20. This

                                     11   action “arises under” a federal statute and, as such, this Court has original jurisdiction. See 15
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   U.S.C. § 2310(d)(1)(B).
     San Francisco, CA 94111




                                     13   IV.    THE AMOUNT IN CONTROVERSY REQUIREMENT IS MET

                                     14          12.     For jurisdiction over a claim under the MMWA, the amount in controversy must

                                     15   exceed $50,000 (exclusive of interest and costs) “computed on the basis of all claims to be

                                     16   determined” in the suit. See 15 U.S.C. § 2310(d)(3)(B).

                                     17          13.     The removing party’s initial burden is to “file a notice of removal that includes ‘a

                                     18   plausible allegation that the amount in controversy exceeds the jurisdictional threshold.’” Ibarra

                                     19   v. Manheim Invs., Inc., 775 F.3d 1193, 1195 (9th Cir. 2015) (quoting Dart Cherokee Basin
                                     20   Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014)). “By design, § 1446(a) tracks the

                                     21   general pleading requirement stated in Rule 8(a)” which requires only that the grounds for

                                     22   removal be stated in a “short and plain statement.” Dart, 135 S. Ct. at 553.

                                     23          14.     Generally, a federal district court will first “consider whether it is ‘facially

                                     24   apparent’ from the complaint that the jurisdictional amount is in controversy.” Abrego v. Dow

                                     25   Chem. Co., 443 F.3d 676, 690 (9th Cir. 2006) (internal citation omitted). But a defendant may

                                     26   remove a suit to federal court notwithstanding the failure of the plaintiffs to plead the required
                                     27   amount. Absent the facial showing from the complaint, the court may consider facts averred in

                                     28   the removal petition.     Id.   Next, if the defendant’s allegation(s) regarding the amount in

                                                                           -3-
                                                   DEFENDANT KIA MOTORS AMERICA, INC.’S NOTICE OF REMOVAL
                                            Case 5:20-cv-07508-VKD Document 1 Filed 10/26/20 Page 4 of 5



                                      1   controversy is challenged, then “both sides submit proof and the court decides, by a

                                      2   preponderance of the evidence, whether the amount-in-controversy requirement has been

                                      3   satisfied.” Ibarra, 775 F.3d at 1195. At that time, “it may be appropriate to allow discovery

                                      4   relevant to [the] jurisdictional amount prior to remanding.” Abrego, 443 F.3d at 691 (internal

                                      5   citation omitted).

                                      6          15.     KMA disputes that it is liable for any damages whatsoever to Plaintiff.

                                      7   Nevertheless, KMA can demonstrate that the amount in controversy exceeds $50,000 under the

                                      8   “preponderance of the evidence” standard. See Guglielmino v. McKee Foods Corp., 506 F.3d

                                      9   696, 699 (9th Cir. 2007). The standard requires only that the removing party present evidence
                                     10   that “it is more likely than not” that the amount in controversy is satisfied. Id.

                                     11          16.     On May 25, 2018, Plaintiff purchased a 2018 Kia Soul, vehicle identification
Gordon Rees Scully Mansukhani, LLP




                                          number KNDJX3AA0J7574860 (“Vehicle”) for $36,622.82, from Earnhardt Kia, in Phoenix,
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13   Arizona. See Tsai Decl., ¶ 4; Compl., ¶ 1.

                                     14          17.     Plaintiff alleges that, during the warranty period, the Vehicle contained or

                                     15   developed defects “which substantially impair its use, value, and safety.” Compl., ¶ 7. Plaintiff

                                     16   further alleges KMA and its dealer have been unable to conform the vehicle to the express

                                     17   warranty after a reasonable number of attempts at repair, and KMA is therefore required to

                                     18   reimburse Plaintiff “the purchase price and incidental and other damages pursuant to 15 USC §

                                     19   2310 in return for clear title to the vehicle.” Compl., ¶ 20.
                                     20          18.     Plaintiff claims he is entitled to relief against KMA under the MMWA: for

                                     21   reimbursement (of the purchase price of the Vehicle) and incidental damages (including finance

                                     22   charges, sales tax, DMV license fees, and the service contract premium), which exceed $25,000,

                                     23   prejudgment interest, and attorney’s fees and costs of suit. See Compl., 4:12-15, ¶ 13.

                                     24          19.     The amount in controversy also includes reasonable estimates of attorney’s fees.

                                     25   Fritsch v. Swift Transportation Co of Arizona, LLC, 899 F.3d 785, 794 (9th Cir. 2018) (“[A]

                                     26   court must include future attorneys’ fees recoverable by statute or contract when assessing
                                     27   whether the amount-in-controversy requirement is met.”)

                                     28

                                                                            -4-
                                                    DEFENDANT KIA MOTORS AMERICA, INC.’S NOTICE OF REMOVAL
                                               Case 5:20-cv-07508-VKD Document 1 Filed 10/26/20 Page 5 of 5



                                      1           20.    If Plaintiff were to prevail on his claims as alleged, the award of damages easily

                                      2   surpasses $50,000. Plaintiff alleges he suffered damages estimated to be around $36,622.82,

                                      3   which represents the purchase price of the Vehicle (plus incidental and consequential damages).

                                      4   Adding this amount to reasonable attorney’s fees which a party is entitled to under the MMWA,

                                      5   which can be reasonably estimated to be at least $35,000, it is more likely than not that the

                                      6   amount in controversy exceeds $50,000. See Declaration of Spencer P. Hugret, ¶¶ 5, 6.

                                      7           21.    Accordingly, the total amount in controversy exceeds $50,000, and the amount in

                                      8   controversy is satisfied.

                                      9   V.      CONCLUSION
                                     10           22.    For the reasons discussed above, the State Action may be removed to this Court

                                     11   by KMA in accordance with the provisions of 28 U.S.C. §§ 1331, 1441, and 1446 because: (i)
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   this action is a civil action pending within the jurisdiction of the United States District Court for
     San Francisco, CA 94111




                                     13   the Northern District of California, (ii) the action arises under federal law, and (iii) the amount in

                                     14   controversy exceeds $50,000, exclusive of interest and costs.

                                     15

                                     16   Dated: October 26, 2020                               Respectfully submitted,

                                     17                                                         /s/ Eric Tsai
                                                                                                Spencer P. Hugret
                                     18                                                         Amy Alexander
                                                                                                Eric Tsai
                                     19                                                         Attorneys for Defendant
                                                                                                KIA MOTORS AMERICA, INC.
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28

                                                                            -5-
                                                    DEFENDANT KIA MOTORS AMERICA, INC.’S NOTICE OF REMOVAL
